Judgment unanimously affirmed. Memorandum: Defendant contends that his oral and written statements were the product of an illegal arrest and should have been suppressed. Because defendant never asserted in the suppression court that these statements should be suppressed as the fruit of an illegal arrest, this issue has *993not been preserved for our review (see, People v Martin, 50 NY2d 1029; People v Cruz, 139 AD2d 581, 587).
We have reviewed defendant’s remaining contentions and find that they are either unpreserved or lack merit. (Appeal from judgment of Ontario County Court, Reed, J. — robbery, first degree, and other charges.) Present — Dillon, P. J., Doerr, Pine, Balio and Lawton, JJ.